Case 2:18-cv-02471-JFW-AGR Document 72 Filed 02/18/20 Page 1 of 2 Page ID #:816




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
     RICHARD J. SIMMONS, Cal. Bar No. 72666
   3 DANIEL J. McQUEEN, Cal. Bar No. 217498
     TYLER J. JOHNSON, Cal. Bar No. 307386
   4 333 South Hope Street, 43rd Floor
     Los Angeles, California 90071-1422
   5 Telephone: 213.620.1780
     Facsimile: 213.620.1398
   6
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   7   A Limited Liability Partnership
         Including Professional Corporations
   8 KEAHN N. MORRIS, Cal. Bar No. 273013
     Four Embarcadero Center, 17th Floor
   9 San Francisco, California 94111-4109
     Telephone: 415.434.9100
  10 Facsimile: 415.434.3947
  11 Attorneys for Respondent
     DIGNITY HEALTH
  12
  13                               UNITED STATES DISTRICT COURT
  14                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  15
  16 VERONICA FLORES, an individual,                Case No. 2:18-cv-02471-JFW(AGRx)
  17                     Petitioner,
                                                    RESPONDENT DIGNITY
  18            v.                                  HEALTH’S RESPONSE TO
                                                    PETITIONER’S REQUEST FOR
  19 DIGNITY HEALTH, a California                   ENTRY OF DEFAULT
     corporation, and DOES 1 through 5,
  20 Inclusive,
  21                     Respondents.
  22
  23
  24
  25
  26
  27
  28

                                                  -1-
       SMRH:4837-7254-8277.1            RESPONSE TO PETITIONER’S REQUEST FOR ENTRY OF DEFAULT
Case 2:18-cv-02471-JFW-AGR Document 72 Filed 02/18/20 Page 2 of 2 Page ID #:817




   1            Respondent Dignity Health hereby provides its response to the Declaration of
   2 Samuel Galici requesting the clerk enter default against Dignity Health filed on
   3 February 14, 2020.
   4            As Petitioner Veronica Flores herself acknowledges, Dignity Health filed a
   5 response to her petition on February 10, 2020 when it submitted its motion to
   6 dismiss under Federal Rule of Civil Procedure 12(b)(6). “A Rule 12(b)(6) motion
   7 must be made before the responsive pleading.” MacDonald v. Grace Church
   8 Seattle, 457 F.3d 1079, 1081 (9th Cir. 2006); see also FRCP 12(a)(4) (stating that
   9 serving a motion under Rule 12 alters the responsive pleading deadline and tolls it
  10 until the court rules on the motion). Thus, Dignity Health is not in default. The fact
  11 that the pleading was rejected on procedural grounds for failure to follow the
  12 Court’s local rule concerning meet and confer efforts does not mean the response
  13 was not filed. Dignity Health apologizes for the failure to initially follow the meet
  14 and confer local rule, but notes it has scheduled the required meeting with
  15 Petitioner’s counsel for February 19. After this conference, Dignity Health will
  16 refile its motion to dismiss (assuming Petitioner does not agree to voluntarily
  17 dismiss).
  18
  19 Dated: February 18, 2020
  20                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  21
  22
                                      By:               /s/ TYLER J. JOHNSON
  23                                                    RICHARD J. SIMMONS
  24                                                     DANIEL J. McQUEEN
                                                          KEAHN N. MORRIS
  25                                                      TYLER J. JOHNSON
  26
                                                        Attorneys for Respondent
  27                                                      DIGNITY HEALTH
  28

                                                  -2-
       SMRH:4837-7254-8277.1           RESPONSE TO PETITIONER’S REQUEST FOR ENTRY OF DEFAULT
